474 P.2d 940 (1970)
Jack E. McGHEE, Plaintiff in Error,
v.
Ann McALLISTER, Defendant in Error.
No. 42259.
Supreme Court of Oklahoma.
July 28, 1970.
H.W. Wright, Jr., Tulsa, for plaintiff in error.
Berringer, Briggs & Barnes, Tulsa, for defendant in error.
*941 HODGES, Justice.
Plaintiff in error filed this appeal on the original record in accordance with Title 12 O.S. Section 956.3, alleging error of the lower court in overruling his motion to require defendant in error to file a release and satisfaction of judgment and motion for new trial. Order and judgment of trial court is affirmed.
Parties will be referred to as they appeared in the lower court, plaintiff in error as defendant and defendant in error as plaintiff.
Plaintiff filed her petition seeking dissolution of partnership, an accounting and damages. A default judgment was entered awarding plaintiff certain real estate and $11,000 in damages. This judgment was appealed from and has now become final. Plaintiff has attempted to satisfy this judgment, and defendant complains that certain property was taken from him and sold improperly. He alleges that real and personal property taken from him to satisfy the judgment was not appraised, advertised, or notice of sale given, in accordance with statutes of the State of Oklahoma. Further, that the property taken from him to satisfy this judgment was of much greater value than has been credited toward satisfaction of the judgment.
The order of the lower court from which defendant appeals recites that evidence was taken and argument heard and in accordance therewith the motion of the defendant was overruled.
The defendant has appealed on the original record, which does not contain a transcript of any evidence taken or admitted. We do not have before us any evidence or testimony upon which to determine the merits of defendant's assignments of error. In considering issues presented on appeal the Supreme Court is confined to the record. Ajax Contractors, Inc. v. Myatt, Okl., 424 P.2d 30. We will not consider on appeal matters not contained in the record.
The original record as presented to us on appeal shows no error of the trial court. The order and judgment of the trial court is affirmed.
All Justices concur.